DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference, filed 01/14/2021, with respect to the Final Rejection have been fully considered and are persuasive.  The Final Rejection of claims 1-6, 8-13, 15-26, and 29 has been withdrawn.  Claims 7, 14, 27-28, and 30 have been cancelled and Terminal Disclaimer has been filed placing the application in condition for allowance.  See below

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10173310 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Callie L. Weber on 02/24/2021.
The application has been amended as follows:
Claims 7, 14, 27-28, and 30 are cancelled.

Allowable Subject Matter
Claims 1-6, 8-13, 15-26, and 29 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a gas spring-powered fastener driver comprising all the structural and functional limitations and further comprising a cylinder; a piston in the cylinder; a driver blade attached to the piston, a bumper positioned beneath the piston for stopping the piston at the driven position; and a washer positioned between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/         Primary Examiner, Art Unit 3731